                          IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF DELA WARE

A'KEEM JAMAL GRINNELL CROPPER,

                Petitioner,

        V.                                                Civil Action No. 18-1958-LPS

DANA METZGER, Warden, and
ATTORNEY GENERAL OF THE STATE
OF DELAWARE,

                Respondents.



                                          MEMORANDUM

        Presently pending before the Court is Petitioner A'Keem Jamal Grinnell Cropper's

("Petitioner") Petition for a Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2254. (D.I. 2)

Petitioner asserts that the Delaware Department of Corrections has violated the Delaware Code by

revoking his accumulated good time credits without the Warden's approval. (D.I. 2 at 5) Petitioner

asserts that his motion to reinstate statutory good time is presently pending in the Delaware state

courts. (D.I. 2 at 6)

        A federal district court may summarily dismiss a habeas petition "if it plainly appears from

the face of the petition and any exhibits annexed to it that the petitioner is not entitled to relief."

Rule 4, 28 U.S.C. foll. § 2254. A petitioner is not entitled to federal habeas relief unless he has

exhausted state remedies for his habeas claims by "fairly presenting" the substance of the claims to

the state's highest court, either on direct appeal or in a post-conviction proceeding, and in a

procedural manner permitting the state courts to consider them on the merits. See 28 U.S.C. §

2254(6)(1)(A); Duncan v. Henry, 513 U.S. 364, 365 (1995); Lambert v. Blackwell, 134 F.3d 506, 513 (3d

Cir. 1997). Given Petitioner's admission that his motion to reinstate statutory good-time credit is
still pending in in the Delaware courts, the Court concludes that Petitioner has not yet exhausted

state remedies for his Petition. 1

        Accordingly, the Court will summarily dismiss Petitioner's § 2254 Petition (D.I. 2) without

prejudice, and dismiss his Motion for Leave to Proceed In Forma Paupen·s (D.I. 1) as moot. The

Court will also decline to issue a certificate of appealability because petitioner has failed to make a

"substantial showing of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2); 3d Cir. L.A.R.

22.2 (2011); United States v. Eyer, 113 F.3d 470 (3d Cir. 1997). A separate Order follows.




1
 Habeas petitions filed pursuant to 28 U.S.C. § 2254 must be filed within a one-year limitations
period. Petitioner is responsible for determining the events that trigger and toll the limitations
period.
                                                   2
